Citation Nr: 1628912	
Decision Date: 07/20/16    Archive Date: 08/01/16

DOCKET NO.  10-47 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for a liver disorder, to include cirrhosis of the liver and hepatitis C, to include as secondary to the service-connected schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Counsel
INTRODUCTION

The Veteran had active military service from October 1976 to March 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the VA Regional Office (RO) in Newark, New Jersey.

In October 2012, the Veteran testified at a hearing conducted before the undersigned.  A transcript of the hearing has been associated with the claims file.

The case was remanded in August 2014 to adjudicate the merits of service connection for a liver disorder and to afford the Veteran a VA examination.  Review of the record indicates substantial compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board also referred the issue of whether new and material evidence has been submitted to reopen a claim of entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for a liver disorder to the Agency of Original Jurisdiction (AOJ) for appropriate action.  As no action has yet been taken on this issue, it is again referred to the AOJ.  38 C.F.R. § 19.9(b) (2015).


FINDING OF FACT

A liver disorder, to include cirrhosis of the liver and hepatitis C, was not present during the Veteran's service; cirrhosis of the liver was not manifest within one year of discharge from service; and a currently diagnosed liver disorder, to include cirrhosis of the liver and hepatitis C, did not develop as a result of any incident during service, including the service-connected schizophrenia.



CONCLUSION OF LAW

A liver disorder, to include cirrhosis of the liver and hepatitis C, was not incurred or aggravated in service or due to a service-connected disability.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case (SSOC)).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

In this case, an August 2014 letter was provided to the Veteran in accordance with 38 C.F.R. § 3.159(b)(1), followed by a readjudication of the issue in an October  2014 SSOC.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that the Veterans Law Judge (VLJ) who chairs a Board hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c) (2015).  These duties consist of 1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  Here during the hearing the undersigned VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked, or was outstanding that might substantiate the claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), and no prejudice has been identified in the conduct of the Board hearing.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

In this case, the Veteran's service treatment records (STRs), personnel records, and post-service medical records were obtained.  A pertinent VA examination was obtained in October 2014.  38 C.F.R. § 3.159(c)(4).  The VA examination obtained in this case is sufficient, as the examiner conducted a complete examination, recorded all findings considered relevant under the applicable law and regulations, and offered well supported opinions based on consideration of the full history of the disorder.  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination concerning the issue adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4). 

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1131.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Pursuant to 38 C.F.R. § 3.303(b) when a chronic condition (e.g., cirrhosis of the liver) is present, a claimant may establish the second and third elements by demonstrating continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Certain chronic diseases (e.g., cirrhosis of the liver) may be also presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2015). 

Any disability that is proximately due to or the result of a service-connected disease or injury is considered service connected, and when thus established, this secondary condition is considered a part of the original condition.  38 C.F.R. § 3.310(a).  Additionally, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b).

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

The Veteran's STRs show no complaints of, treatment for, or diagnosis of, any liver disorder.  His August 1976 enlistment and November 1976 separation examination both revealed clinically normal pertinent systems.  In his reports of medical history, the Veteran specifically denied liver trouble and jaundice or hepatitis.  There is no evidence of any in-service event, injury, or disease to the Veteran's liver.  There is also no indication in the STRs of any risk factors for hepatitis C such as intravenous drug use, tattoos, blood transfusions, high risk sexual activity, or any other factors.  

Post-service treatment records include a March 1990 discharge summary showing that the Veteran reported the use of drugs in the past, including heroin intravenously.  The Veteran also reportedly admitted to heavy alcohol consumption between the ages of 19 and 20.  The summary shows that laboratory data from tests in December 1989 showed that the Veteran's general health panel was within normal limits, white cell count was normal, and hepatic panel was normal.  The summary also shows that Veteran had been placed on Tegretol during his hospitalization.  

An April 1991 discharge summary reveals that the Veteran had a history of substance abuse in the past, but none in the past five years.  A tattoo was noted.  Neutropenia secondary to medications, Prozac and Tegretol, was noted in the diagnosis list.  The summary shows that the Veteran had been prescribed Tegretol that had been discontinued in July 1990 when the Veteran's white blood cell count was note to be below 4000.  The record shows that in September 1990, with approval of the chief of psychiatry and after hematology consultation, the Veteran was placed back on Tegretol.  The Veteran's white blood cell count was reported to have continued to normalize in spite of the Tegretol.  

A May 1996 record shows that the Veteran had persistently elevated liver function tests.  The impression of an abdomen echogram was cirrhosis versus hepatitis.  A July 1996 liver biopsy shows that the Veteran had chronic hepatitis, consistent with hepatitis C. 

In connection with a previous claim, the Veteran was afforded a VA examination in September 1998.  He reported having a history of cirrhosis of the liver.  He also reported being hospitalized from 1988 through 1990 for his schizophrenia and being given medication, but he was not sure of the type.  He was diagnosed with cirrhosis of the liver and hepatitis C.  

In an October 1998 statement, the Veteran asserted that medication taken for his schizophrenia, Tegretol, as well as acetaminophen, caused his liver damage.  He submitted medication information for Tegretol showing that interaction of that drug with acetaminophen had a risk of hepatoxicity.  

An April 1999 VA examination opinion shows that the Veteran's cirrhosis of the liver and hepatitis C was not caused by his psychotropic medications.  

A September 1999 statement from J.K., M.D. shows that the Veteran had been on various medications, which appeared to have an effect on his liver function.  

An August 2004 VA examination opinion shows that the Veteran's medications had not caused his liver disorder or aggravated the liver disorder.

At a VA examination in February 2005, the Veteran reported that he did not know how he contacted hepatitis C.  He denied any blood transfusions during or prior to service.  The Veteran reported that he was unclear whether he had a blood transfusion in 1985.  He denied any high risk sexual activity or any intravenous drug use or drug use at any time or sharing needles at any time.  He reported being on Tegretol for approximately four years starting in 1988.  The examiner noted that during the period of Tegretol treatment, the Veteran had periodic liver function tests, which he reported to be within normal limits.  The Veteran reported that although the enzyme levels were within normal limits, he believed that the Tegretol was a major contributor to his current liver damage.  The examiner noted that the liver biopsy in 1996 was one year after discontinuation of medications, including Tegretol.  The Veteran was diagnosed with chronic hepatitis C.  

The examiner opined that in review of the information provided, it was less likely as not that the medications, including Tegretol, led to his liver cirrhosis.  The examiner noted that the Veteran's liver function tests were checked periodically during his time of taking Tegretol and were found to be within normal limits.  The examiner reported that concerning other medications during that time that he received for two days, they might have compounded already present liver damage caused by his chronic hepatitis C.  The examiner opined that, however, they did not believe that those were the result of his chronic hepatic element.   The examiner concluded that it was less likely than not that medications prescribed by the VA caused the Veteran's liver disorder or resulted in chronic aggravation of the liver disorder. 

The Veteran recorded a December 2010 conversation between him and Dr. P. in which Dr. P. stated that Tegretol could cause cirrhosis.  

A February 2012 record shows that the Veteran had transaminitis from a combination of Tegretol and Tylenol in 1990.  The Veteran denied blood transfusions and his tattoo was reported to have been done in 1976.  

The Veteran was provided a VA examination in October 2014.  He was diagnosed with hepatitis C.  The examiner noted that the Veteran had transient increase in liver transaminases in 1990 secondary to Tegretol for his psychiatric condition that resolved after Tegretol was discontinued and liver function tests returned to normal.  The examiner noted that the liver biopsy in 1996 showed only hepatitis.  The examiner reported that currently, his liver function tests were normal, and an abdominal sonogram showed normal liver structure and no evidence of cirrhosis.   The examiner noted that there was no active hepatitis currently.  

The examiner opined that any currently present liver disorder was not at least as likely as not related to service.  The examiner also opined that it was not at least as likely as not that any currently present liver disorder was due to or aggravated beyond the natural progress by medications prescribed for his service-connected schizophrenia.  The examiner noted that the claims file and treatment records were reviewed, a detailed history was taken, the Veteran was examined, and liver function tests were obtained.  The examiner reiterated that the Veteran's liver function and sonogram of the liver were normal.  The examiner opined that, currently, there was no diagnosis of any liver disorder/abnormal liver function or cirrhosis of the liver.  The examiner noted that the Veteran had transient elevation of liver enzymes in 1990 due to medication (Tegretol) that resolved without causing any residuals.  The examiner opined that hepatitis C was not due to any medications for his psychiatric condition.  The examiner noted that the Veteran's STRs documented no event or injury while in service that caused development of hepatitis C.  

The Veteran has submitted numerous medical articles showing adverse effects of medications, including Tegretol, on the liver.

Based on a review of the evidence, the Board concludes that service connection for a liver disorder, to include cirrhosis of the liver and hepatitis C, is not warranted.  Although the evidence shows that the Veteran has been diagnosed with hepatitis C during this appeal and cirrhosis prior to the appeal, it does not show that any liver disorder is related to his military service, to include being secondary to his service-connected schizophrenia.  

Regarding service connection on a direct basis, the Veteran's STRs show no event, injury, or disease to his liver during service or any risk factors for the development of hepatitis C.  His November 1976 separation examination revealed clinically normal systems and the Veteran specifically denied any liver trouble, jaundice, or hepatitis in his report of medical history.  Of note, the Veteran has not reported incurring any event, injury, or disease in service.  He has not identified any risk factors for hepatitis C or any other liver disorder during his military service.  As noted above, he reported to the February 2005 VA examiner that he did not know he contacted hepatitis C.  The Veteran's records show a tattoo and while he later denied intravenous drug use, the March 1990 discharge summary shows that he reported the use of drugs in the past, including heroin intravenously.  None of the Veteran's treatment records contain any opinion relating any liver disorder as having its onset during the Veteran's military service or as being otherwise related to his military service.  In this case, the contemporaneous service records and post-service treatment records all fail to show that the onset of any current liver disorder began during service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant).  

The only medical opinion of record addressing service connection on a direct basis is that of the 2014 VA examiner.  The examiner opined that the Veteran's STRs documented no event or injury while in service that caused the development of hepatitis C.  As that opinion was formed after interviewing and examining the Veteran, as well as reviewing the evidence, the Board accords it great probative value.  It is also uncontradicted.  Therefore, the evidence weighs against a finding that a liver disorder is directly related to the Veteran's military service.  

In this case, the first evidence of any liver disorder is not until approximately 1996.  The United States Court of Appeals for Veterans Claims (Court) has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition).  See also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  Thus, the lack of any evidence of liver disorder complaints, symptoms, or findings for nearly two decades between the Veteran's military service and the earliest evidence of a liver disorder is itself evidence which tends to show that a liver disorder did not have its onset in service or for many years thereafter.

Regarding service connection on a secondary basis, the evidence fails to show that medications taken for the Veteran's service-connected schizophrenia either caused or aggravated a liver disorder.  During this appeal, the 2014 VA examiner opined that medications taken did not cause or aggravate a liver disorder.  As the examiner's opinion was formed after interviewing and examining the Veteran, as well as reviewing the evidence, the Board accords it great probative value.  Moreover, in connection with a prior appeal of the issue of compensation pursuant to 38 U.S.C.A. § 1151 for a liver disorder, the 2005 VA examiner similarly opined that medications prescribed did not cause the Veteran's liver disorder or result in chronic aggravation of the liver disorder.  This opinion was also formed after the examiner had the opportunity to interview and examine the Veteran, as well as reviewing the evidence of record.

The Board acknowledges the September 1999 statement from Dr. J.K. indicating that the Veteran had been on various medications, which appeared to have an effect on his liver function.  However, Dr. J.K. did not opine that such medications caused a liver disorder or that they aggravated a liver disorder, meaning that they permanently worsened a liver disorder beyond the natural progression.  Opining that medications had an "effect" does not indicate causation or a permanent worsening.  Consequently, this opinion does not provide a basis for a grant of service connection on a secondary basis.

Additionally, although the recorded conversation with Dr. P. in December 2010 shows that he reported that Tegretol could cause cirrhosis, he did not opine that this particular Veteran's taking of Tegretol caused cirrhosis.  Moreover, as Dr. P. opined that Tegretol "could" cause cirrhosis, such opinion is speculative.  See Morris v. West, 13 Vet. App. 94, 97 (1999) (diagnosis that appellant was "possibly" suffering from a disability was deemed speculative); Bloom v. West, 12 Vet. App. 185, 186-87 (1999) (treating physician's opinion that prisoner of war experience "could have" precipitated disability found too speculative).  The Court has held that such statements indicate a possibility, but not a probability, of a nexus.  See also Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1999) (physician's comment couched in terms of "may or may not" was held to be speculative).  As such, the Board concludes that Dr. P.'s report is speculative and does not support a finding of service connection.  

Furthermore, as the evidence does not show that the Veteran had cirrhosis of the liver manifest to a degree of 10 percent or more within one year of discharge, the Board finds that service connection on a presumptive basis is not warranted.  

Similarly, the Board also finds that the evidence does not establish a continuity of symptomatology and therefore a nexus under Walker as cirrhosis of the liver is a chronic disease as per 38 C.F.R. § 3.309.  As already discussed above, the evidence fails to support a finding that the Veteran currently has cirrhosis as the 1996 biopsy did not reveal such, and current tests also do not show cirrhosis as per the 2014 examination report.    

The overall evidence of record as discussed above weighs against a finding of a liver disorder being associated with the Veteran's active duty.  Without at least an equipoise in the evidence showing an association between a liver disorder and his active duty, to include being secondary to the service-connected schizophrenia, service connection for a liver disorder is not warranted.

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, the diagnosis and etiology of a liver disorder - a disease ascertained by specific medical testing - falls outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4 (lay persons not competent to diagnose cancer).  The Veteran's own assertions as to diagnosis and etiology have no probative value.

Without competent and credible evidence of an association between a liver disorder, to include cirrhosis of the liver and hepatitis C and the Veteran's active duty, to include the service-connected schizophrenia, service connection for a liver disorder is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for a liver disorder, to include cirrhosis of the liver and hepatitis C.  As the preponderance of the evidence is against this claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for a liver disorder, to include cirrhosis of the liver and hepatitis C, to include as secondary to the service-connected schizophrenia, is denied.  See 38 U.S.C.A §5107 (West 2014).  





	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for a liver disorder, to include cirrhosis of the liver and hepatitis C, to include as secondary to the service-connected schizophrenia, is denied.



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


